In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Queens County (Kassoff, J.), dated January 26, 1981, which (1) granted a stay of arbitration pending the determination of the issue of whether the offending vehicle was insured at the time of the accident and (2) directed a trial on said issue. Order reversed, on the law, with $50 costs and disbursements, the application for a stay of arbitration is denied and the parties are directed to proceed to arbitration. CPLR 7503 (subd [c]) requires that notice of an application to stay arbitration be served in the same manner as a summons, or by registered or certified mail, return receipt requested. Service by the insurer of the notice of petition to stay arbitration by ordinary mail was jurisdictionally defective (see Matter of Yak Taxi v Teke, 41 NY2d 1020). Gulotta, J. P., Cohalan, O’Connor and Bracken, JJ., concur.